DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application amended on 05/25/2022. 
Claims 1-3, 6-10 and 12-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-3, 6-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 10 recite computer-implemented methods for managing patient care. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1 & 10 recite, at least in part, a patient care method comprising: monitoring the status of multiple patients, and responding to the needs of said multiple patients by a response agent system; wherein each of said multiple patients is an enrolled participant of the response agent system; wherein the response agent system is configured to receive communications regarding said patient needs as they arise and to convey said communications to multiple response agents of said response agent system as said needs are received; wherein responding to the needs of said multiple patients comprises responding by an available response agent of said multiple response agents to any one of said needs as the need is conveyed, wherein the response agent system operates through a response agent interface system, the response agent interface system comprising at least one interactive display and being accessible by said multiple response agents via a communications network and a log in system configured to allow each response agent to access the interface system, wherein the response agent system operating through the response agent interface system enables each of the multiple response agents who has logged into the interface system to view and monitor the status of said multiple patients, and to communicate with at least one patient based on an indicated and/or anticipated need of the patient, wherein the response agent interface system is configured to display information regarding said multiple patients on said interactive display, -2-Application No. 16/252,607Amendment dated May 25, 2022Reply to Office Action of January 27, 2022wherein said information regarding said multiple patients includes each patient's name, whether or not there is a pending active alert regarding the patient, information regarding an active alert including duration of the alert, an emergency or non- emergency status of the alert, and information regarding previous alerts by the patient, wherein an alert and/or information regarding the alert is indicated by sound and/ or visual effects displayed on the response agent interface system, wherein the interactive display further allows a response agent to indicate acceptance of an alert which is communicated to other response agents on the interactive display.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. monitoring the status of multiple patients, and responding to the needs of said multiple patients by a response agent system) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including a patient care device, response agent interface system comprising at least one interactive display, and a communications network. These elements are broadly recited in the specification at, for example, paragraph [0180] which describes the patient care device. “It should be appreciated that patient care device 300 is only one example of an applicable device and that patient care device 300 may have more or fewer components than shown, may combine two or more components, or a may have a different configuration or arrangement of the components. The various components/ systems shown in FIG. 23 may be implemented in hardware, software or a combination of both hardware and software, including one or more signal processing and/or application specific integrated circuits.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of managing patient care in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing patient management process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2, 3, 6-9, & 12-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2, 3, 6-9, & 12-20 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the rejection above. The request for reconsideration has been considered but does NOT place the application in condition for allowance.  
On page 9 of the Applicant’s remarks, Applicant argues, “Additionally, the claimed subject matter is also clearly integrated into a practical application, that provides a method for remotely monitoring multiple patients by multiple response agents that enables the multiple response agents to efficiently coordinate their efforts (i.e. making sure that every need is answered as quickly as possible by an available agent, versus having a dedicated assistant for each patient which is not cost effective, or one assistant for multiple patients which may cause delay in assisting patients when needs arise”. However, Examiner respectfully disagrees. A method for remotely monitoring multiple patients by multiple response agents that enables the multiple response agents to efficiently coordinate their efforts, is a method of organizing human activity which can is conducted by organizing social interactions between individuals.  
On page 10 of the Applicant’s remarks, Applicant argues, “Prong Two: If the claim recites a judicial exception, is the judicial exception integrated into a practical application. In evaluating whether the claims are directed to a judicial exception under Prong One, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Here, the claimed subject matter provides a method for efficiently monitoring and tending to the needs of multiple patients, which can not be accomplished without the recited response agent interface system, communications network, log in system, and interactive display. The claimed method unitizes a number of unconventional steps which are, of necessity, carried out using these systems to achieve the desired result. For example, the method requires each response agent to log into the system, enables each of the response agents who has logged in to view and monitor the status of multiple patients and to communicate with at least one patient. The system further displays information regarding the patients which includes alerts regarding the patient(s) and information regarding an alert that may be indicated by sound and/or visual effects. The method further enables a response agent to indicate acceptance of the alert which is communicated to other response agents, thus enabling a coordinated effort and providing efficient and quick care to multiple patients.” With respect to Step 2A, prong two, Examiner respectfully disagrees with Applicant’s argument that the claims are eligible subject matter under prong two. Integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The interface system and display are indicative of a generic computer and do does not sufficiently integrate the abstract idea into a practical application.  
On page 10 of the Applicant’s remarks, Applicant argues, “Additionally, the claimed method includes steps that cannot be relegated to a mental process.” However, Examiner categorized the abstract idea as methods of organizing human activity and not mental processes.  
Applicant’s arguments with respect to claims rejected under 35 USC § 102 have been considered and have been withdraw in light of the new amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686